Citation Nr: 1623689	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back condition, to include as secondary to service-connected bilateral flat feet with secondary plantar fasciitis and bilateral calcaneal spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to May 1996 and from January 2003 to August 2003, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back condition that he has primarily asserted was caused or aggravated by his service-connected flat feet.

In March 2013, he submitted a letter from his private chiropractor, who stated she had been treating him for low back pain since 2009.  The chiropractor opined that the Veteran's back complaints were related to his flat feet, to include an altered gait caused by that condition.  She cited a 1987 medical journal article on pes cavus and pes planus, or flat foot, in support of her opinion.  She did not, however, provide a current low back diagnosis.

The Veteran was also afforded a VA examination in March 2013, but the examiner issued a negative opinion, stating that the Veteran's complaints of back pain were subjective, and that his back examination and recent x-rays were normal.

In an April 2014 letter, the Veteran's chiropractor added that a 2009 x-ray study of the Veteran's back had revealed "spina bifida occulta at L5 and a global right list."  However, she went on to note that spina bifida occulta was a congenital abnormality, and that she had been unable to compare the subsequent 2013 x-ray study with her 2009 study.

VA treatment records dating through April 2013, only, are associated with the claims file.  They document the Veteran's complaints of low back pain, but not a current diagnosis.  Although the Veteran testified during his Board hearing that he continues to receive monthly treatment from his private chiropractor, any reports created in connection with that treatment have not been obtained.

The Board acknowledges that the only low back diagnosis currently of record has been described as a congenital abnormality, and that service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

As the evidence of record is unclear on the question of whether the Veteran has a current low back disability for which service connection might be warranted, remand to obtain an additional VA examination and updated VA treatment records is necessary.  On remand, the Veteran should also be afforded another opportunity to submit records from his private chiropractor or to authorize VA to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit all relevant treatment records from, or to fully complete an authorization form for, his private chiropractor and any other private treatment providers who have treated his low back.  After securing any releases, request the Veteran's treatment records from the providers identified.

In addition, obtain VA treatment records from April 2013 to the present.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  After completing the development requested above, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed low back condition.  The entire claims file should be made available to, and be reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should consider all medical and lay evidence of record, and should then respond to the following:

(a) Please identify all current low back disabilities.

(b) Please indicate whether any low back disability diagnosed is considered a congenital defect or disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(c) For each low back disability that is not a congenital defect or disease, is it at least as likely as not (50 percent or greater probability) that the disability was incurred in service or is otherwise related to service?  Please explain why or why not.

(d) For each low back disability that is not a congenital defect or disease and was not incurred in or otherwise related to service, is it at least as likely as not that the disability is proximately due to, or the result of, the Veteran's service-connected bilateral flat feet with secondary plantar fasciitis and bilateral calcaneal spurs?  Please explain why or why not. 

If not proximately due to or the result of the Veteran's service-connected flat feet, is it at least as likely as not that the low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected bilateral flat feet with secondary plantar fasciitis and bilateral calcaneal spurs?  Please explain why or why not.  If aggravation is found, please attempt to assess the degree of aggravation present.

(e) For any low back disability deemed a congenital disease, is it at least as likely as not that it was aggravated by service, or any aspect thereof, including the Veteran's service-connected bilateral flat feet with secondary plantar fasciitis and bilateral calcaneal spurs? Please explain why or why not.

(f) For any low back disability deemed a congenital defect, is it at least as likely as not that there is additional disability due to disease or injury superimposed upon such during service, or as a result of any aspect of service, including the Veteran's service-connected bilateral flat feet with secondary plantar fasciitis and bilateral calcaneal spurs?  Please explain why or why not.

In responding to the above questions, please consider and specifically discuss the March 2013 and April 2014 letters submitted by the Veteran's private chiropractor, including her findings of spina bifida occulta at L5 and a global right list, the 1987 article on pes cavus and pes planus published in Physical Therapy and associated with the claims file, and the notation of a pronated gait and stance in a November 2006 VA treatment record.  

If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




